        Case 6:19-mp-00001-KSJ         Doc 14   Filed 02/06/19   Page 1 of 2



                                  ORDERED.


 Dated: February 06, 2019




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

                                           )    Adv. Pro. No. 6:19-mp-00001-KSJ
Southstar Capital Group, I, LLC            )
                                           )
Cottington Road TIC, LLC                   )
Durban Road TIC, LLC,                      )

        Plaintiff,

v.                                         )
                                           )
1662 Multifamily LLC                       )
                                           )
Hines 1662 Multifamily, LLC, et al.,       )
                                           )
        Defendant.                         )


     ORDER GRANTING MOTION OF MATTHEW OKIN TO PRACTICE PRO HAC
       VICE, DESIGNATION OF LOCAL COUNSEL, AND CONSENT TO ACT

      THIS CASE came on for consideration, without hearing, on the Motion to Appear
Pro Hac Vice (Doc. No. 13, the “Motion”) of attorney Matthew Okin for representation of
Defendant Urban Oaks Builders, LLC. Accordingly it is

        ORDERED:

        1.      The Motion is GRANTED;
          Case 6:19-mp-00001-KSJ       Doc 14     Filed 02/06/19     Page 2 of 2




       2.      Subject to Local Rule 2090-1, Attorney Matthew Okin (“Attorney”) is
admitted to appear before this Court in this case and any related proceeding as counsel
for Defendant, Urban Oaks Builders, LLC;

       3.      Within fourteen days from the date of this Order, Attorney shall pay to the
Clerk of the United States District Court for the Middle District of Florida an Attorney
Special Admission Fee in the amount of $150.00 accompanied by a copy of this Order.
Upon payment of the fee, Attorney shall file a Notice of Compliance with the Clerk of
the United States Bankruptcy Court.

       4.      Upon completion of the Court’s electronic filing registration forms and
requirements, the Clerk is direct to issue Attorney a temporary login and password to the
Court’s electronic filing system (CM/ECF) with filing privileges limited to this case and
any related adversary proceedings. CM/ECF access request should be directed to the
ECF Helpdesk at ecfhelp@flmb.uscourts.gov. PACER accounts required for viewing,
must be set up by the Attorney through PACER at http://www.pacer.gov.




        Attorney, Scott Richards, is directed to serve a copy of this order on interested
parties who are non-CM/ECF users and to file a proof of service within three days of
entry of the order.




116694697.1
